Johnson, J.
We granted review to determine whether the Public Disclosure Commission (PDC) exceeded its authority in promulgating WAC 390-16-311 to interpret a perceived ambiguity in RCW 42.17.660. Reversing the trial court, the Court of Appeals held that the PDC exceeded its authority in making a rule that alters an unambiguous statute. We affirm.
*587BACKGROUND
In 1992, the people of Washington passed Initiative 134 (1-134), the Fair Campaign Practices Act (chapter 42.17 RCW). Laws of 1993, ch. 2, §§ 1-36. The legislature passed RCW 42.17.640 and RCW 42.17.660 to implement this initiative. Laws of 1993, ch. 2, §§ 4, 6. The initiative’s purpose was threefold: (1) to ensure that individuals and interest groups have a fair and equal opportunity to influence elective and governmental processes, (2) to reduce the influence of large organizational contributors, and (3) to restore public trust in governmental institutions and the electoral process. See RCW 42.17.620.
The legislation sought to accomplish the initiative’s purpose by establishing campaign contribution limits. RCW 42.17.640(1) limits individual campaign contributions to $500 per candidate ($1,000 for statewide office).1 At issue in this case is RCW 42.17.660, which attributes contributions by certain related entities.
RCW 42.17.660 provides:
Attribution of contributions by controlled entities. For purposes of this chapter:
(1) A contribution by a political committee with funds that have all been contributed by one person who exercises exclusive control over the distribution of the funds of the political committee is a contribution by the controlling person.
(2) Two or more entities are treated as a single entity if one of the two or more entities is a subsidiary, branch, or department of a corporation or a local unit, branch, or affiliate of a trade association, labor union, or collective bargaining association. All contributions made by a person or political committee whose contribution or expenditure activity is financed, maintained, or controlled by a trade association, labor union, collective bargaining organization, or the local unit of a trade association, labor union, or collective bargaining organization are considered made by the same person or entity.
*588The legislature has empowered the PDC to interpret, implement, investigate, and determine violations of the State’s campaign finance requirements and contribution limits, and to adopt rules to carry out these tasks. See RCW 42.17.370(1). Soon after 1-134 was approved by the voters and its enabling statutes were promulgated, the PDC began receiving inquires about what rules it might adopt to implement RCW 42.17.660, especially RCW 42.17.660(2). The questions focused on the effect of the individual campaign contribution limit when a parent or umbrella organization does not contribute to an election campaign governed by RCW 42.17.640 and RCW 42.17.660, and the definition of “affiliate” within the meaning of the statute for aggregation of contributions subject to a single $500 limit.
After holding several public meetings and rule-making hearings, the PDC concluded that RCW 42.17.660 is ambiguous. To clarify this perceived ambiguity, the PDC adopted WAC 390-16-309 (Rule 309) and WAC 390-16-311 (Rule 311) in 1994. Rule 309 essentially defines “affiliate” as it is used in the statute. Rule 311 essentially releases local affiliates from having to combine their contributions toward a single limit under RCW 42.17.640 and RCW 42.17.660 when the parent or umbrella of the organization does not contribute to a particular campaign.2
*589In December 2000, Mr. Edelman petitioned the PDC to amend Rule 309 and to repeal Rule 311.3 On February 27, 2001, the PDC conducted an open public hearing regarding Mr. Edelman’s petition. Edelman argued that Rule 311 effectively amended RCW 42.17.660, did not follow similar federal laws, and was contrary to the purpose and intent of the initiative and the statute. The PDC rejected Mr. Edelman’s petition reasoning that Rule 311 is a practical application of the statute consistent with the scope of the PDC’s authority. As a remedy, the PDC recommended that Edelman ask the legislature to impose additional restrictions on large organizations’ ability to contribute to state political campaigns.
Edelman sought review of the PDC’s decision by the governor, who rejected the same arguments that Edelman had presented to the PDC. Edelman next sought judicial review in Thurston County Superior Court. Edelman argued that (1) Rule 311 is contrary to 1-134; (2) the PDC had exceeded its statutory authority in adopting the rule; (3) the rule is arbitrary, capricious, and inconsistent with federal campaign laws and regulations; and (4) the PDC acted improperly and contrary to law when it denied his petition to repeal the rule.
*590The superior court dismissed Edelman’s petition and Edelman appealed. In a published opinion, Edelman v. State ex rel. Public Disclosure Commission, 116 Wn. App. 876, 68 P.3d 296 (2003), the Court of Appeals reversed, holding that RCW 42.17.660 is unambiguous and that Rule 311 improperly modifies the statute. Accordingly, the Court of Appeals invalidated Rule 311.
The PDC now seeks reversal of the Court of Appeals decision, arguing that Rule 311 is within its interpretive rule-making authority.
ANALYSIS
Statutory Interpretation
 An agency charged with the administration and enforcement of a statute may interpret ambiguities within the statutory language through the rule-making process. However, we accord no deference to an agency’s rule where no ambiguity exists. Courts retain the ultimate authority to interpret a statute. Waste Mgmt. of Seattle, Inc. v. Utils. & Transp. Comm’n, 123 Wn.2d 621, 627-28, 869 P.2d 1034 (1994).
The PDC argues that Rule 311 interprets a “gap” in the statutory language of RCW 42.17.660(2) because the language does not address what happens when a parent organization “stays out” of a state campaign. However, as the Court of Appeals correctly noted, the plain language does address it. RCW 42.17.660(2) specifies a relationship between entities in which those entities are considered a single entity for purposes of campaign contribution limits. When any entity that fits within the statutorily-specified relationship, including the parent or umbrella organization, contributes to a political campaign, the contribution is considered to have been made by all of the entities in that relationship. If the legislature intended to create an exemption for situations in which the parent organization does not participate, it would have done so in the language of the statute. It didn’t.
*591We agree with the Court of Appeals that Rule 311 is consistent with RCW 42.17.660(2) only if the word “contributing” is read into the language of the statute as follows:
“Two or more entities are treated as a single entity if one of the two or more entities is a subsidiary, branch, or department of a [contributing] corporation or a local unit, branch, or affiliate of a [contributing] trade association, labor union, or collective bargaining association.”
Edelman v. State ex rel. Pub. Disclosure Comm’n, 116 Wn. App. 876, 885, 68 P.3d 296 (2003) (alterations in original) (quoting RCW 42.17.660(2)). We find no such legislative intent.
The statute unambiguously treats a parent or umbrella entity and all entities sharing that parent or umbrella as a single entity for purposes of the single campaign contribution limit. We will not strain to find ambiguity where the language of the statute is clear. State ex rel. Evergreen Freedom Found. v. Wash. Educ. Ass’n, 140 Wn.2d 615, 632, 999 P.2d 602 (2000). We hold that no ambiguity exists in the language of RCW 42.17.660 that requires the PDC to interpret the statute’s effect upon affiliated subsidiary or local entities if the parent or umbrella does not make a contribution.
PDC Rule-Making Authority
Rule 311 is inconsistent with the plain statutory language, and we must decide whether the PDC exceeded its statutory authority by promulgating the rule. An agency may not promulgate a rule that amends or changes a legislative enactment. Evergreen Freedom, 140 Wn.2d at 634. Rule 311 limits the effect of RCW 42.17.660 by creating a broad exemption to the single contribution limit where no such exemption exists in the statute. The plain language of RCW 42.17.660(2) does not require participation by the parent or umbrella for the single contribution limit to apply, but rather specifically provides that all entities fitting within a defined relationship are to be *592treated as a single entity. Rule 311 impermissibly adds to the statute the requirement of participation by the parent or umbrella for the single contribution limit to apply. The rule therefore exceeds the PDC’s rule-making authority.
Fees and Costs
Edelman also requests, without argument, attorney fees and costs pursuant to RCW 4.84.350. RCW 4.84.350(1) states that “[a] court shall award a qualified party that prevails in a judicial review of an agency action fees and other expenses, including reasonable attorneys’ fees, unless the court finds that the agency action was substantially justified or that circumstances make an award unjust.” Edelman provides no basis by which he would be entitled to fees under RCW 4.84.350 or whether he even meets the definition of a “qualified party” under the statute. See RCW 4.84.340(5). Accordingly, we deny Edelman’s request for attorney fees.
We affirm.
Alexander, C.J., and Sanders, Bridge, Chambers, and Owens, JJ., concur.

 The PDC adjusts the figure for inflation. RCW 42.17.690.


 “WAC 390-16-311 Automatically affiliated entities maintaining separate contribution limits. (1) If two or more entities are affiliated pursuant to WAC 390-16-309(1), the parent corporation, national or international labor union or state body of such national or international labor union, trade association or state body of such trade association, national or state collective bargaining organization or national or state membership organization (hereinafter called the parent or umbrella organization) automatically shares a single contribution limit with each of its subsidiary corporations, corporate branches or departments or with each of its local units. However, absent satisfying one of the affiliation factors set forth in WAC 390-16-309(3), a subsidiary corporation or local unit shall maintain its own contribution limit if the parent or umbrella organization does not participate in an election campaign with respect to a candidate defined in RCW 42.17.630(3). If the parent or umbrella organization engages in any of the following activities, a subsidiary corporation or local unit shares the contribution limit with the parent or umbrella organization with respect to a candidate:
“a) Making either a monetary or in-kind contribution to a candidate;
“b) Making an independent expenditure in support of or opposition to a candidate;
*589“c) Endorsing a candidate prior to a contribution being made by a subsidiary corporation or local unit with respect to that candidate or that candidate’s opponent;
“d) Making a recommendation regarding whether a candidate should be supported or opposed prior to a contribution being made by a subsidiary corporation or local unit with respect to that candidate or that candidate’s opponent; or
“e) Directly or indirectly collaborating or consulting with a subsidiary corporation or local unit on matters relating to the support of or opposition to a candidate, including but not limited to, the amount of a contribution, when a contribution should be given, and what assistance, services or independent expenditures, if any, will be made or should be made in support of or opposition to a candidate.
“(2) If the parent or umbrella organization participates in an election campaign, a subsidiary corporation or local unit, which shares a contribution limit with the parent or umbrella organization pursuant to WAC 390-16-309(1), may nevertheless contribute to any candidate regarding whom the parent or umbrella organization has not engaged in any of the activities set forth in subsection (1) of this section up to the contribution limits set forth in RCW 42.17.640.”


 Rule 309 is not at issue on appeal.